 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561
 5   Fax: 559-487-5950
 6   Attorneys for Defendant
     BRYAN SWILLIS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00237-DAD-BAM
12                        Plaintiff,                STIPULATION AND ORDER TO
                                                    CONTINUE SENTENCING; EXHIBIT
13   vs.
                                                    DATE: June 22, 2020
14   BRYAN SWILLIS,                                 TIME: 10:00 a.m.
                                                    JUDGE: Hon. Dale A. Drozd
15                       Defendant.
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the status conference regarding the sentencing hearing in the above-
20   captioned matter now set for March 9, 2020, may be continued to June 22, 2020 at 10:00 a.m. for
21   sentencing.
22          Mr. Swillis entered a guilty plea on May 29, 2018 and subsequently was ordered released
23   to be transported to the Delancey Street Foundation in San Francsico, California. Attached as
24   Exhibit A is a letter from the program showing that Mr. Swillis remains at the program and is in
25   compliance.
26          As Mr. Swillis is anticipating graduating from the Delancey Street Foundation at the end
27   of May 2020, at this time the parties would request that the Court refer this matter to probation to
28   prepare a report and recommendation for sentencing and that Mr. Swillis be permitted to
 1   complete the interview telephonically in order to minimize the disruption to his time at the

 2   program.

 3          As this is a sentencing hearing, no exclusion of time is necessary.

 4                                                          Respectfully submitted,

 5                                                          McGREGOR SCOTT
                                                            United States Attorney
 6
 7   DATED: March 6, 2020                                   /s/ Kimberly A. Sanchez
                                                            KIMBERLY A. SANCHEZ
 8                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 9
10                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
11
12   DATED: March 6, 2020                                   /s/ Reed Grantham
                                                            REED GRANTHAM
13                                                          Assistant Federal Defender
                                                            Attorney for Defendant
14                                                          BRYAN SWILLIS

15
16                                               ORDER

17          The court has reviewed and considered the stipulation of the parties to continue the

18   sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named

19   defendant currently scheduled for March 9, 2020, is continued to June 22, 2020, at 10:00 a.m.

20   Additionally, this matter is referred to probation for the preparation of a report and

21   recommendation for sentencing. Mr. Swillis is permitted to complete the interview

22   telephonically.

23
     IT IS SO ORDERED.
24
        Dated:     March 6, 2020
25
                                                        UNITED STATES DISTRICT JUDGE
26
27
28
                                                      -2-
